                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

                Plaintiff,

        v.                                                  Case No. 16C1089

CITY OF MILWAUKEE,

                Defendant.


                             DECLARATION OF ROBIN PEDERSON


    I, Robin Pederson, hereby declare as follows:

    1. I am employed by the City of Milwaukee in the Office of the City Attorney as an

assistant city attorney.

    2. I am assigned to the above captioned case to represent the Defendant, City of Milwaukee,

and I am the attorney of record.

    3. On July 11, 2019, I communicated with the Milwaukee Police Department Internal

Affairs Division who verified that they had no record of Shannon Lewandowski ever filing a

complaint with them alleging the facts as set forth in ECF Doc. 87 ¶20.

    4. Attached hereto as Exhibit 24 is a true and correct copy of a memo drafted by Captain

Chad Wagner.

    5. Attached hereto as Exhibit 25 is a true and correct copy of the minutes and partial

transcript of Milwaukee County Case no. 2015CV488, Melanie M. Beasley v. Robert S.

Wilkinson, concerning Beasley’s application for restraining order.




          Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 2 Document 96
   6. Attached hereto as Exhibit 26 is a true and correct copy of a notice of charges and

specifications issues to Lewandowski on April 15, 2015.

   7. Attached hereto as Exhibit 27 is a true and correct copy of the charge and specifications,

and decision of discipline against Lewandowski in IAS #15-0026.

   8. Attached hereto as Exhibit 28 is a true and correct copy of Personnel Order 2015-56

regarding personnel reassignments in MPD dated June 2, 2015.

   9. Attached hereto as Exhibit 29 is a true and correct copy of Lewandowski’s paid time off

calendar for 2015.

   10. Attached hereto as Exhibit 30 is a true and correct copy of Personnel Order 2019-21,

regarding a modification of prior discipline.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on July 12, 2019.

                                                     s/ ROBIN PEDERSON




                                                 2

         Case 2:16-cv-01089-WED Filed 07/12/19 Page 2 of 2 Document 96
